UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7133


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

CHARLES TODD STOKES,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02181-FL)


Submitted: July 10, 2020                                     Decided: September 2, 2020


Before KEENAN, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan Dubois, Federal Public Defender, Jaclyn L. DiLauro, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. Robert J. Higdon, Jr., United States Attorney, Joshua B. Royster, Assistant
United States Attorney, Michael G. James, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Todd Stokes appeals the district court’s order civilly committing him as a

sexually dangerous person pursuant to the Adam Walsh Child Protection and Safety Act

of 2006 (the “Adam Walsh Act”), 18 U.S.C. §§ 4247-4248 (2018). Finding no reversible

error, we affirm the district court’s order.

                                               I.

       Stokes first contends that the district court erred by admitting into evidence a report

prepared by Dr. Richard Carroll, contending its admission into evidence violated his right

to due process because he could not confront Carroll. However, in the district court, Stokes

did not object to the admission of Carroll’s report on this basis. Therefore, we review for

plain error.

       To succeed on plain error review, Stokes “has the burden to show that: (1) there was

error; (2) the error was plain; and (3) the error affected his substantial rights.” United States

v. Cowden, 882 F.3d 464, 475 (4th Cir. 2018). If Stokes makes this showing, “we may

exercise our discretion to correct the error only if the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.” Id. (brackets and internal quotation

marks omitted).

       In two unpublished decisions, we have said that the Confrontation Clause does not

apply in a civil commitment hearing. See United States v. Cox, 549 F. App’x 169, 170 (4th

Cir. 2013) (No. 12-8107); United States v. Pardee, 531 F. App’x 383, 387 (4th Cir. 2013)

(No. 12-6839). Stokes cites no binding authority to the contrary. Therefore, any error was

not plain. See United States v. Harris, 890 F.3d 480, 491 (4th Cir. 2018) (“At a minimum,

                                               2
courts of appeals cannot correct an error pursuant to plain error review unless the error is

clear under current law.” (brackets and internal quotation marks omitted)); United States

v. Garcia-Lagunas, 835 F.3d 479, 496 (4th Cir. 2016) (noting that unpublished Fourth

Circuit case contradicting appellant’s argument “suggests that even if the district court

erred, such error was not plain”).

                                             II.

       Stokes presents two arguments as to why the district court erred in finding that he

met the criteria for commitment. First, he claims that the district court impermissibly

placed the burden of proof on him by discrediting his testimony and finding the opposite

of his testimony to be true. Second, Stokes contends that the district court placed undue

weight on his past conduct.

       In order to civilly commit Stokes under the Adam Walsh Act, the Government was

required to prove that Stokes: (1) previously “engaged or attempted to engage in child

molestation”; (2) currently “suffers from a serious mental illness, abnormality, or

disorder”; and (3) “as a result of the illness, abnormality, or disorder, [he] would have

serious difficulty in refraining from child molestation if released.” United States v.

Bolander, 722 F.3d 199, 206 (4th Cir. 2013) (alterations and internal quotation marks

omitted). On appeal, “we review the district court’s factual findings for clear error and its

legal conclusions de novo.” United States v. Bell, 884 F.3d 500, 507 (4th Cir. 2018). “A

finding is clearly erroneous when although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” Bolander, 722 F.3d at 206 (internal quotation marks omitted). “If the

                                             3
district court’s account of the evidence is plausible in light of the record viewed in its

entirety, the court of appeals may not reverse it even though convinced that had it been

sitting as the trier of fact, it would have weighed the evidence differently.” Id. (internal

quotation marks omitted).

       We conclude that the district court did not impermissibly shift the burden of proof

to Stokes. The Supreme Court has held that a jury as factfinder is “entitled to consider

whatever it concluded to be perjured testimony as affirmative evidence of guilt.” Wright

v. West, 505 U.S. 277, 296 (1992); see also United States v. Burgos, 94 F.3d 849, 867 (4th

Cir. 1996) (“Relating implausible, conflicting tales to the jury can be rationally viewed as

further circumstantial evidence indicating guilt.”). The district court’s adverse credibility

determination here is amply supported by the record.           See Bell, 884 F.3d at 507

(recognizing “when a district court’s findings of fact are based on credibility

determinations, we accord even greater deference to the trial court’s findings” (internal

quotation marks omitted)). Stokes repeatedly attempted to lie, obfuscate, or minimize his

offense conduct. Once the district court discredited Stokes’ testimony, the district court

appropriately rejected the opinions of those experts who had relied on Stokes’ own account

of his history. See id. at 508 (“Evaluating the credibility of experts and the value of their

opinions is a function best committed to the district courts, and one to which appellate

courts must defer.” (internal quotation marks omitted)).

       We further conclude that the district court did not place undue weight on Stokes’

past offense conduct. In conducting the volitional control analysis required under the

Adam Walsh Act, an offender’s “prior crimes may well be a historical factor, but it is by

                                             4
no means a stale or irrelevant one. When the question is whether an inmate suffering from

pedophilia will have serious difficulty refraining from re-offending if released,

consideration of the nature of his prior crimes provides a critical part of the answer.”

United States v. Wooden, 693 F.3d 440, 458 (4th Cir. 2012). However, “the core question

is whether the government has presented sufficient evidence of an ongoing volitional

impairment that renders the person sexually dangerous to others.” Bell, 884 F.3d at 508

(internal quotation marks omitted). A district court should consider “the offender’s age,

his actuarial test scores, his participation in treatment, his commitment to controlling his

deviant behavior, and his ability to control his impulses.” Id. Also relevant are an

“individual’s resistance to treatment, continuing deviant sexual thoughts, and cognitive

distortions and thinking errors about the appropriateness of children as sexual partners.”

Id. (internal quotation marks omitted).

       Here, while the district court focused heavily on Stokes’ past offense conduct, its

thorough opinion shows that it considered all of these factors in reaching its decision. First,

not only was Stokes’ past conduct relevant, it was abhorrent with numerous documented

incidents of sexual abuse. And, most importantly, Stokes moved to Thailand to avoid the

restrictions imposed by a previous term of probation. The court also considered the

actuarial assessments, which showed that Stokes was at an above-average risk of

reoffending. Stokes previously refused sex offender treatment and had informed both his

stepmother and a Federal Bureau of Prisons psychologist of his resistance to such treatment

and supervision.    Moreover, Stokes’ continued minimization of his offense conduct

indicates that he has not internalized the wrongfulness of his conduct. Finally, the fact that

                                              5
Stokes has been imprisoned for over 15 years does not demonstrate volitional control. See

id. at 509-10 (concluding 18-year gap from last contact sex offense and 10-year gap

between two other sex offenses did not establish volitional control).

                                            III.

       Therefore, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             6